Citation Nr: 0319813	
Decision Date: 08/11/03    Archive Date: 08/25/03

DOCKET NO.  96-28 051	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel


REMAND

On April 2, 2003, the Board of Veterans' Appeals (BVA or 
Board) ordered further development in your case.  Thereafter, 
your case was sent to the Board's Evidence Development Unit 
(EDU), to undertake the requested development.  

Prior to May 1, 2003, the Board's regulations provided that 
if further evidence, clarification of the evidence, 
correction of a procedural defect, or any other action was 
essential for a proper appellate decision, a Board Member or 
panel of Members could direct Board personnel to undertake 
the action essential for a proper appellate decision.  See 38 
C.F.R. § 19.9(a)(2) (2002).  

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit ("Federal Circuit") invalidated 38 
C.F.R. § 19.9(a)(2), in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
(hereinafter "DAV").  The Federal Circuit held that 38 
C.F.R. § 19.9(a)(2), in conjunction with the amended rule 
codified at 38 C.F.R. § 20.1304, was inconsistent with 38 
U.S.C. § 7104(a), because 38 C.F.R. § 19.9(a)(2), denies 
appellants "one review on appeal to the Secretary" when the 
Board considers additional evidence without having to remand 
the case to the agency of original jurisdiction (AOJ) for 
initial consideration, and without having to obtain the 
appellant's waiver.  

Following the Federal Circuit's decision in DAV, the General 
Counsel issued a precedential opinion, which concluded that 
DAV did not prohibit the Board from developing evidence in a 
case before it, provided that the Board does not adjudicate 
the claim based on any new evidence it obtains unless the 
claimant waives initial consideration of such evidence by 
first-tier adjudicators in the Veterans Benefits 
Administration (VBA).  VAOPGCPREC 1-03.  Based on this 
opinion, the Board continued, for a short time, to request 
development via the Board's EDU.  

Recently, in light of the Federal Circuit Court's decision 
and other policy considerations, the Department of Veterans 
Affairs (VA) determined that VBA would resume all development 
functions.  In other words, aside from the limited class of 
development functions that the Board is statutorily permitted 
to carry out, see 38 U.S.C.A. §§ 7107(b), 7109(a), all 
evidence development will be conducted at the regional office 
(RO) level.  

In the event that you appeared at a hearing before a Veterans 
Law Judge (VLJ) other than the VLJ signing this remand, be 
advised that if your case is returned to the Board, it will 
be reassigned to the VLJ who conducted your hearing.

Accordingly, this matter is REMANDED to the RO for the 
following:  

1.  Contact U. S. Army Transportation 
Center, Fort Eustis, Virginia, and ask if 
that installation has retained records of 
instructor injuries or other records 
which might corroborate the veteran's 
statement that an instructor or CO, 
possibly named Manning or Manion, was 
injured when a weapon on which the 
veteran was receiving training, possibly 
a machine gun, misfired.  The veteran was 
stationed at Fort Eustis, Virginia, 
during the period from January 1979 to 
August 1981, with the 329th 
Transportation Company.  Do not write 
directly to the 329th Transportation 
Company.  

2.  If there is no verification of the 
incidents described by the veteran 
through the development described above, 
ask the U.S. Armed Services Center for 
Research of Unit Records (USASCRUR) 
(formerly, ESG) to contact the Army 
Safety Center in Fort Rucker, Alabama, 
and request records which might assist to 
verify the veteran's allegations.  
Provide the veteran's DD214, a copy of 
Section VII, Current and Previous 
Assignments, from the veteran's personnel 
record (copy attached), and a summary of 
the veteran's allegations.  The summary 
to USASCRUR of the veteran's statements 
regarding his stressors should read as 
follows: 

The veteran contends that an instructor 
or CO, possibly named Manning or Manion, 
was injured when a weapon on which the 
veteran was receiving training, possibly 
a 50-caliber machine gun, misfired, while 
the veteran was stationed at Fort Eustis, 
Virginia.  The veteran was stationed at 
that location during the period from 
January 1979 to August 1981, and was 
assigned to the 329th Transportation 
Company.  

The veteran contends that he was involved 
in a near-accident when a jeep he was 
driving to Fort Eustis, Virginia, 
possibly from Camp LeJeune, spun on an 
interstate highway, possibly I-95, and 
malfunctioned.  The veteran states that 
the right rear tire "froze" as a result 
of a mechanical problem.  The veteran was 
unable to determine when this incident 
might have occurred.  Presumably, it 
would have been while he was stationed at 
Fort Eustis, during the period from 
January 1979 to August 1981.  

The veteran contends that a LCM (Landing 
Craft Mechanized) on which he was serving 
as an operator was hit while he was in 
his bunk.  He has stated the location of 
the LCM as "Gatun" Lake, Panama, where 
the veteran served with the 1097th 
Transportation Company.  The veteran 
served with the 1097th TC from December 
1976 to November 1978 and from August 
1981 to August 1982.  

Ask USASCRUR to determine whether the 
veteran was ever the subject of an Army 
Regulation 15-6 Investigation or CID 
investigation, and ask that USASCRUR 
review any available Army records which 
might corroborate the veteran's alleged 
in-service stressors.  Provide USASCRUR 
with a copy of the veteran's DD214.  

3.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal 
remains denied, the appellant and 
representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	STEVEN L. KELLER
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).





